                                EXHIBIT B




 Case 2-19-20905-PRW,
DOCS_NY:43882.2 18489/002  Doc 1259-2, Filed 08/25/21, Entered 08/25/21 14:01:31,
                 Description: Exhibit B - Proposed Order, Page 1 of 3
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
                                                                  )
In re:                                                            ) Case No. 19-20905 (CGM)
                                                                  )
THE DIOCESE OF ROCHESTER,                                         ) Chapter 11
                                                                  )
                                     Debtor.1                     )
                                                                  )

         ORDER GRANTING FIRST INTERIM APPLICATION FOR ALLOWANCE
           OF COMPENSATION AND REIMBURSEMENT OF EXPENSES BY
            BERKELEY RESEARCH GROUP, LLC AS FINANCIAL ADVISOR
            FOR THE PERIOD FROM JULY 8, 2020 THROUGH MAY 31, 2021

         Berkeley Research Group, LLC (“BRG”), financial advisor to the Official Committee of

Unsecured Creditors in the above-captioned case, filed its First Interim Application for

Compensation for the Period from July 8, 2020 through May 31, 2021 (the “Fee Application”).

The Court has reviewed the Fee Application and finds that: (a) the Court has jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157 and 1334; (b) notice of the Fee Application, and any

hearing on the Fee Application, was adequate under the circumstances; and (c) all persons with

standing have been afforded the opportunity to be heard on the Fee Application. Accordingly, it

is hereby

                  ORDERED that the first Fee Application is GRANTED. The Debtor in the

above case shall pay to BRG interim fees in the total amount of $100,202.00 for services

rendered and actual and necessary expenses incurred in the Chapter 11 case during the Interim

Compensation Period.




1
 The Debtor in this chapter 11 case is The Diocese of Rochester, the last for digits of its federal tax identification
number are 5765, and its mailing address is 1150 Buffalo Road, Rochester, NY 14624.



 Case 2-19-20905-PRW,
DOCS_NY:43882.2 18489/002         Doc 1259-2, Filed 08/25/21, Entered 08/25/21 14:01:31,
                        Description: Exhibit B - Proposed Order, Page 2 of 3
               ORDERED that this Court retains jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.

Dated: ____________________, 2021
       Rochester, New York

                                             THE HONORABLE PAUL R. WARREN
                                             U.S. BANKRUPTCY JUDGE




                                           2
 Case 2-19-20905-PRW, Doc 1259-2, Filed 08/25/21, Entered 08/25/21 14:01:31,
                Description: Exhibit B - Proposed Order, Page 3 of 3
